DETAILED ACTION

This office action is in response to the remarks and amendments filed on 8/17/21.  Claims 1-20 are pending.  Claims 1-20 are rejected.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2015/0025688 to Hille et al. (“Hille”) in view of US Patent 3,805,004 to Kondo et al. (“Kondo”), and US Patent 3,585,356 to Hall.
Claim 1.  A multi-function device for an adjustable bed system comprising: 
surface Hille; Fig. 1 teaches an adjustable bed with a head section #4, a mid section, unlabeled, and a foot section #5); 
a housing (Hille, Fig. 7, housing is seen generally at #50 or alternatively at #20 in Fig. 4, or #30 in Figs. 5a-5b, or #40 in Fig. 6) installed into the and the top surface side of the adjustable head section (see discussion below with respect to Hall; in the proposed combination of Hille and Hall the control housing is located as claimed), the housing having an outer cover plate having a top section and a side section, an inner cover plate having a top section and a side section, of the inner cover plate having a button (Hille, Fig. 7 teaches “operating elements” #60; Hille does not explicitly state that #60 are buttons, however, in paragraph [0034] Hill discusses other operating elements that are in the form of buttons; therefore, it would have been obvious to one of ordinary skill that “operating elements” #60 could be buttons; additionally, in the case of #30 in Figs. 5a-5b, a button is seen at #35) having a light (Hille does not teach a button that is also a light; however, Kondo teaches a self-illuminating switch; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Hille with illuminated buttons for the obvious benefit of being knowing when the switch is in the on or the off position, as well as to be able to see the buttons in the dark during of the inner cover plate of the housing being accessible to an individual using the multi-function device (Hille, Fig. 1 teaches a bed, but does not specifically show where the radio unit of Fig. 7 is located; however, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to place the radio unit close to a head section of the bed in order to have it within arm’s reach of a user in the bed; furthermore, radio device, #50 of Hille Fig. 7 comprises operating elements, or buttons, #60; it would have been obvious to place the radio device in a location where it is accessible to a user such that a user could reach and press the buttons; moreover, placing the radio device somewhere where it is not accessible to a user would not be obvious since doing so would destroy the principle of operation of the apparatus of Hille as a user would not be able to control the device by pushing buttons #60); the top section of the inner cover plate and the top section of the outer cover plate of the housing being flush with the top surface of the inner cover plate and the side section of the outer cover plate being flush with the side of the adjustable head section (Applicant’s claim language is interpreted such that the housing is located as seen in Applicant’s Figs. 4-5; regarding Applicant’s claim that the housing be flush with the top and side of the bed’s adjustable head section, Hille does not teach the claimed location of the housing #50, but as noted above it would have been obvious to place it in a location that is accessible to a user; Hall teaches a control panel on a bed that is flush with the top side sections of the bed, as seen in Hall Fig. 5 at #46; it would have been an obvious matter of design choice to place the housing of Hille on the adjustable head section of the bed in order to ensure that the control panel is 
Claim 2.  The multi-function device for an adjustable bed system of claim 1 wherein the port comprises an USB port (Hille, Fig. 7, #58).
Claim 3.  
Claim 4.  The multi-function device for an adjustable bed system of claim 1 further comprising a second port in the side section (Hille, Fig. 7 teaches two USB ports at #’s 58).
Claim 5.  The multi-function device for an adjustable bed system of claim 1 wherein device housing further comprises a first clip and a second clip (Hille, Fig. 5a, #’s 38 teaches a first and second tab which read on Applicant’s “clip”; a tab and a screw hole as a connection means for attaching the housing of Hille to the bed would have been an obvious matter of design choice to use clips to attach the any of the structures of Hille Figs 4-7 to the bed since tabs/clips and screws are art recognized equivalent fasteners and one of ordinary skill would have understood that either would provide the same functionality of fastening a housing to the bed frame).
Claim 6.  The multi-function device for an adjustable bed system of claim 1 wherein the adjustable bed system comprises a remote control (Hille, Fig. 2, #10) and a control box (each of the various units of Hille Figs. 4-7 are attached to control unit #9 in Fig. 3)and operation of the button provides for syncing the remote control to the control box of the adjustable bed system (Applicant’s disclosure does not discuss what is meant by “syncing”; for purposes of examination “syncing” has been interpreted as causing the bed to perform some function when a button is pressed; the bed of Hille is capable of “syncing” in this manner, as the control system synchs the bed with a desired action; for example, when a user desires to raise the back of the bed the user presses a button on the remote control, the control system then “synchs” the bed with this desired movement by actuating the movement to raise the back of the bed, furthermore, remote control #10 “synchs” with radio interface #92 in Fig. 3).
Claim 7.  The multi-function device for an adjustable bed system of claim 1 wherein operation of the button initiates illumination of the light (the buttons of Kondo are illuminated when in the operable position; see column 1, lines 38-40).
Claim 8.  The multi-function device for an adjustable bed system of claim 1 wherein the adjustable bed system further comprises a control box (Hille, Fig. 1, control unit #9) having a 
Claim 9.  A multi-function device for an adjustable bed system comprising:  an adjustable bed system having an adjustable bed frame having an adjustable head section having a side and a top surface Hille, Fig. 1 teaches a head section at #4; the head section inherently has a side), a mid section (Hille; Fig. 1 teaches a mid section in Fig. 1, unlabeled between #4 and #5), and a foot section (Hille, Fig. 1, #5);
a housing (Hille, Fig. 7, housing is seen generally at #50, alternatively #’s 20, 30, or 40) installed into the side and the top section of the adjustable head section (see discussion below with respect to Hall; in the proposed combination of Hille and Hall the control housing is located as claimed), the housing having an outer cover plate having a top section and a side section, an inner cover plate having a top section and a side section, of the inner cover plate having a button (Hille, Fig. 7 teaches “operating elements” #60; Hille does not explicitly state that #60 are buttons, Kondo teaches a self-illuminating switch; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Hille with illuminated buttons for the obvious benefit of being knowing when the switch is in the on or the off position, as well as to be able to see the buttons in the dark during the night, and because providing the lighted buttons of Kondo would have simply been use of a known technique to improve a similar device in the same way) and a port (Hille, Fig. 7, #58) in the side section of the inner cover plate, operation of the button for sending a signal (Hille, paragraph [0061] teaches “Corresponding control commands are transmitted via the data signal lines of the multifunction cable 51”), a central body housing positioned on an underside of the top section of the inner cover plate and an underside of the side section of of the inner cover plate and the top section of the outer cover plate of the housing being flush with the top surface of the inner cover plate and the side section of the outer cover plate being flush with the side of the adjustable head section (Applicant’s claim language is interpreted such that the housing is located as seen in Applicant’s Figs. 4-5; regarding Applicant’s claim that the housing be flush with the top and side of the bed’s adjustable head section, Hille does not teach the claimed location of the housing #50, but as noted above it would have been obvious to place it in a location that is accessible to a user; Hall teaches a control panel on a bed that is flush with the top side sections of the bed, as seen in Hall Fig. 5 at #46; it would have been an obvious matter of design choice to place the housing of Hille on the adjustable head section of the bed in order to ensure that the control panel is always within reach of a user, as contrasted to a location on the frame of the bed as is shown at #9 in Fig. 1 of Hille; compare Hill Fig. 5 #46 to Applicant’s Fig. 4 #10; therefore one of ordinary skill would have understood that it is possible to mount a control interface flush with the top and/or sides of a bed on a moveable bed portion, and it would have been an obvious to place the controller in the claimed location on an adjustable bed section in order to ensure that the control panel is always within reach or a user on the bed; to the degree that there exists a recess and the structures of Hall could be considered to not be flush in Figs 5-6, it would have been obvious matter of design choice to provide the specific design as provided in Applicant’s Fig. 4 at #10, since Applicant has not disclosed that there is any functional difference between these structures and the structures of Hall which would solve any stated problems or is for any particular purpose and it appears that inner cover plate of the housing being accessible to an individual using the multi-function device (Hille, Fig. 1 teaches a bed, but does not specifically show where the radio unit of Fig. 7 is located; however, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to place the radio unit close to a head section of the bed in order to have it within arm’s reach of a user in the bed; furthermore, radio device, #50 of Hille Fig. 7 comprises operating elements, or buttons, #60; it would have been obvious to place the radio device in a location where it is accessible to a user such that a user could reach and press the buttons; moreover, placing the radio device somewhere where it is not accessible to a user would not be obvious since doing so would destroy the principle of operation of the apparatus of Hille as a user would not be able to control the device by pushing buttons #600); a cord (Hille, Fig. 7, #51) connected to the housing, the cord having a wire (Hille, paragraph [0061] teaches “Corresponding control commands are transmitted via the data signal lines of the multifunction cable 51”; one of ordinary skill would understand that cable #51 contains wires inside) connected to the button; and a connector connected to the wire (Hille, Fig. 7, #52).
Claim 10.  The multi-function device for an adjustable bed system of claim 9 wherein the lid further comprises a screw hole for receiving a screw to secure the lid to the central body housing (Hille, Fig. 5a, #38).
Claim 11.  The multi-function device for an adjustable bed system of claim 9 wherein the extension portion comprises a first side, a back side, and a second side (Hille, Fig. 7, the housing #50 inherently comprises multiple sides, including a first side, a back side, and a second side).
Claim 13.  The multi-function device for an adjustable bed system of claim 9 wherein the device housing further comprises a first clip and a second clip (Hille, Fig. 5a, #’s 38 teaches a first and second tab which read on Applicant’s “clip”; a tab and a screw hole as a connection 
Claim 14.  The multi-function device for an adjustable bed system of claim 13 wherein the clips secure the device housing 
Claim 15.  The multi-function device for an adjustable bed system of claim 9 wherein the port comprises an USB port (Hille, Fig. 5a, #58).
Claim 16.  A multi-function device for an adjustable bed system comprising: 
an adjustable bed system having an adjustable bed frame having a head section having a side (Hille, Fig. 1 teaches a head section at #4; the head section inherently has a side) and a top surface 
a housing (Hille, Fig. 7, housing is seen generally at #50, alternatively #’s 20, 30, or 40) installed into the side of the adjustable head section (see discussion below with respect to Hall; in the proposed combination of Hille and Hall the control housing is located as claimed), the housing having an outer cover plate having a top section and a side section, and inner cover plate having a top section and a side section, of the inner cover plate having a button (Hille, Fig. 7 teaches “operating elements” #60; Hille does not explicitly state that #60 are buttons, however, in paragraph [0034] Hill discusses other operating elements that are in the form of buttons; therefore, it would have been obvious to one of ordinary skill that “operating elements” #60 could be buttons) having a light (Hille does not teach a button that is also a light; however, Kondo teaches a self-illuminating switch; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Hille with illuminated buttons for the obvious benefit of being knowing when the switch is in the on or the off position, as well as to be able to see the buttons in the dark during the night, and because providing the lighted buttons of Kondo would have simply been use of a known technique to improve a similar device in the same way) and a port in the side section of the inner cover plate (Hille, Fig. 7, #58), operation of the button for sending a signal (Hille, paragraph [0061] teaches “Corresponding control commands are transmitted via the data signal lines of the multifunction cable 51”), a cord (Hille, Fig. 7, #51) connected to the housing, the cord having a wire connected to the button (Hille, paragraph [0061] teaches “Corresponding control commands are transmitted via the data signal lines of the multifunction cable 51”; one of ordinary skill would understand that cable #51 contains wires inside), and a connector (Hille, Fig. 7, #52) connected to the wire, the top section of the inner cover plate and the top section of the outer cover plate of the housing being flush with the top surface of the inner cover plate and the side section of the outer cover plate being flush with the side of the adjustable head section (Applicant’s claim language is interpreted such that the housing is located as seen in Applicant’s Figs. 4-5; regarding Applicant’s claim that the housing be flush with the top and side of the bed’s Hall teaches a control panel on a bed that is flush with the top side sections of the bed, as seen in Hall Fig. 5 at #46; it would have been an obvious matter of design choice to place the housing of Hille on the adjustable head section of the bed in order to ensure that the control panel is always within reach of a user, as contrasted to a location on the frame of the bed as is shown at #9 in Fig. 1 of Hille; compare Hill Fig. 5 #46 to Applicant’s Fig. 4 #10; therefore one of ordinary skill would have understood that it is possible to mount a control interface flush with the top and/or sides of a bed on a moveable bed portion, and it would have been an obvious to place the controller in the claimed location on an adjustable bed section in order to ensure that the control panel is always within reach or a user on the bed; regarding “for identifying the position of the housing along the adjustable head section”, placing the control panel as taught by Hall would inherently allow a user to always know the location of the control panel; to the degree that there exists a recess and the structures of Hall could be considered to not be flush in Figs 5-6, it would have been obvious matter of design choice to provide the specific design as provided in Applicant’s Fig. 4 at #10, since Applicant has not disclosed that there is any functional difference between these structures and the structures of Hall which would solve any stated problems or is for any particular purpose and it appears that the invention would perform equally well with either configuration), the button and the port of the side section of the inner cover plate of the housing being accessible to an individual using the multi-function device (Hille, Fig. 1 teaches a bed, but does not specifically show where the radio unit of Fig. 7 is located; however, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to place the radio unit close to a head section of the bed in order to have it within arm’s reach of a user in the bed; furthermore, radio device, #50 of Hille Fig. 7 comprises operating elements, or buttons, #60; it would have been obvious to place the radio device in a location where it is accessible to a user such that a user could reach and press the buttons; 
Claim 17.  The multi-function device for an adjustable bed system of claim 16 wherein the adjustable bed system further comprises a motor for adjusting a portion of the adjustable bed system and the button is pressed for halting operation of the motor (Hille teaches the use of an electric motor at least in the Abstract; furthermore, Hille teaches the use of an emergency stop button in paragraph [0051], and seen at #35 in Fig. 5a).
Claim 18.  The multi-function device for an adjustable bed system of claim 16 wherein the adjustable bed system further comprises a remote control device (Hille, Fig. 2, #10) and operation of the button provides for syncing the remote control to the control box of the adjustable bed system (Applicant’s disclosure does not discuss what is meant by “syncing”; for purposes of examination “syncing” has been interpreted as causing the bed to perform some function when a button is pressed; the bed of Hille is capable of “syncing” in this manner, as the control system synchs the bed with a desired action; for example, when a user desires to raise the back of the bed the user presses a button on the remote control, the control system then 
Claim 19.  The multi-function device for an adjustable bed system of claim 16 wherein the port comprises an USB port (Hille, Fig. 7 teaches two USB ports at #’s 58).
Claim 20.  The multi-function device for an adjustable bed system of claim 16 wherein the light is illuminated when the control box is placed into the mode of operation to indicate that the mode of operation has begun and the light is turned off to indicate that the mode of operation has been successfully completed (the buttons of Kondo are illuminated when in the operable position; see column 1, lines 38-40).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2015/0025688 to Hille et al. (“Hille”), US Patent 3,805,004 to Kondo et al. (“Kondo”), and US Patent 3,585,356 to Hall, in view of US Patent 2,331,313 to Eby.
Claim 12.  The multi-function device for an adjustable bed system of claim 11 wherein the back side of the extension portion has an opening in which a strain relief connector may be inserted to secure the cord in place (Hille does not disclose the use of strain relief connectors because their use is well known in the art; Eby teaches such connectors, see at least Eby column 1, lines 1-5; it would have been obvious to provide the apparatus of Hille with the strain relief connectors of Eby for the predictable benefit of relieving strain on electrical wiring; regarding “the back side of the extension portion” it would have been an obvious matter of design choice to provide that opening and the strain relief connector at any desired location since Hille teaches various housing shapes, as seen in Figs. 4-7; it would have been an obvious matter of design choice to provide the claimed extension portion, or any other shape for the housing, since Applicant has not disclosed that the specific shape solves any stated problems or is for any particular purpose and it appears that the invention would perform equally well with any of the housing shapes disclosed by Hille).


	

Response to Applicant's remarks and amendments

Regarding rejections of claims 1, 9, and 16 under 35 USC 112(b), Applicant has amended the claim language and all of the rejections have been withdrawn.
With respect to independent claims 1, 9, and 16, Applicant argues that the cited references of Hille, Kondo, and Hall do not teach Applicant’s claims as amended.  Specifically, Applicant argues that Hall does not teach or suggest a housing that has outer and inner cover plates, each having a top section and a side section, and further argues that Hall actually only teaches a thermostat that is mounted in a recess.  However, the rejection is not based on Hall alone.  The combination of prior art (Hille, Kondo, and Hall) teach all of the claimed structures as discussed in the rejection above.  Specifically, Hille teaches a housing in at least Fig. 7.  The housing of Hille inherently has a top portion (Applicant’s “outer cover plate”) and a side or front portion (Applicant’s “inner cover plate”).  Each of these two structures can inherently and arbitrarily be considered to have two portions, which can be defined in Applicant’s terminology as being a “top section” and a “side section”.  
Applicant also argues that the prior art does not teach that the structures of the prior art are “flush with the side of the adjustable head section.” While Hille is not explicit in the location of the control housing (specifically the location of wireless controller #10, or the location of radio device #50), the teachings of Hall make obvious Applicant’s claimed location as discussed above.  Applicant appears to be arguing that the teachings of Hill are different than that which is claimed because Hill allegedly teaches a recess at #46 in Fig. 5, which Applicant argues differentiates the claimed invention from the prior art.  Examiner respectfully disagrees.  To the 
Applicant’s invention is directed, generally, toward a control housing for a bed, and it’s placement on the bed.  Hille teaches a control housing for a bed, while Hall teaches its location on the bed.  Applicant’s arguments have been considered but they have not been found to be persuasive.
	

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MYLES A THROOP/Primary Examiner, Art Unit 3673